Case:19-50347-MJK Doc#:5 Filed:06/03/19 Entered:06/03/19 14:05:44 Page:1 of 8

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

Fill in this information to identify your case:

 

 

 

Debtor 1 Dexter Tims
First Name Middle Name Last Name
: CL) Check if this is an amended plan.
Debtor 2 Teresa Yvonne Tims
(Spouse, if filing) First Name Middle Name Last Name

Case Number \G- S6 SY I- Mde

(If known)

 

 

CHAPTER 13 PLAN AND MOTION
[P¥rsuant to Fed. R. Bankr. P. 3015.1, the Southern District of Georgia General Order 2017-3 adopts this form in lieu of the Official Form 113].

Notices. Debtor(s) must check one box on each line to state whether or not the plan includes each of the following
items. If an item is checked as not being contained in the plan or if neither or both boxes are checked, the provision
will be ineffective if set out in the plan.

(a) This plan: I contains nonstandard provisions. See paragraph 15 below.
C] does not contain nonstandard provisions.

(b) This plan: CJ values the claim(s) that secures collateral. See paragraph 4(f) below.
X] does not value claim(s) that secures collateral.

(c) This plan: I seeks to avoid a lien or security interest. See paragraph 8 below.
CI does not seek to avoid a lien or security interest.

Plan Payments.

(a) The Debtor(s) shall pay to the Chapter 13 Trustee (the “Trustee”) the sum of $261.00 for the applicable commitment period
of:

C 60 months: or (If applicable include the following: These plan
payments will change to $_ monthly on _, 20.)
a minimum of 36 months. See 11 U.S.C. § 1325(b)(4).

(b) The payments under paragraph 2(a) shall be paid:

Pursuant to a Notice to Commence Wage Withholding, the Debtor(s) request(s) that the Trustee serve such Notice(s)
upon the Debtor’s(s’) employer(s) as soon as practicable after the filing of this plan. Such Notice(s) shall direct the
Debtor’s(s’) employer(s) to withhold and remit to the Trustee a dollar amount that corresponds to the following
percentages of the monthly plan payment:

Debtor 1 _% CJ Debtor 2 _%

C) Direct to the Trustee for the following reason(s):
L] The Debtor(s) receive(s) income solely from self-employment, Social Security, government assistance,
or retirement.
L] The Debtor(s) assert(s) that wage withholding is not feasible for the following reason(s):

 

(c) Additional Payments of $0 (estimated amount) will be made on (anticipated date) from

GASB — Form 113 [Rev. 12/1/17] Page 1of5
Case:19-50347-MJK Doc#:5 Filed:06/03/19 Entered:06/03/19 14:05:44 Page:2 of 8

(source, including income tax refunds).

3. Long-Term Debt Payments.

(a) Maintenance of Current Installment Payments. The Debtor(s) will make monthly payments in the manner specified as
follows on the following long-term debts pursuant to 11 U.S.C. § 1322(b)(5). These postpetition payments will be
disbursed by either the Trustee or directly by the Debtor(s), as specified below. Postpetition payments are to be applied to
postpetition amounts owed for principal, interest, authorized postpetition late charges and escrow, if applicable. Conduit
payments that are to be made by the Trustee which become due after the filing of the petition but before the month of the
first payment designated here will be added to the prepetition arrearage claim.

PAYMENTS TO BE = MONTH OF FIRST

PRINCIPAL | MADE BY POSTPETITION INITIAL
RESIDENCE (TRUSTEE OR PAYMENT TO MONTHLY
CREDITOR COLLATERAL (Y/N) DEBTOR(S)) CREDITOR PAYMENT

(b) Cure of Arrearage on Long-Term Debt. Pursuant to 11 U.S.C. § 1322(b)(5), prepetition arrearage claims will be paid
in full through disbursements by the Trustee, with interest (if any) at the rate stated below. Prepetition arrearage
payments are to be applied to prepetition amounts owed as evidenced by the allowed claim.

 

DESCRIPTION OF / PRINCIPAL ESTIMATED AMOUNT — INTEREST RATE ON
CREDITOR COLLATERAL RESIDENCE (Y/N) OF ARREARAGE ARREARAGE (if applicable)
4. Treatment of Claims. From the payments received, the Trustee shall make disbursements as follows unless designated

otherwise:

(a) Trustee’s Fees. The Trustee percentage fee as set by the United States Trustee.
(b) Attorney’s Fees. Attorney’s fees allowed pursuant to 11 U.S.C. § 507(a)(2) of $3,800.00.

(c) Priority Claims. Other 11 U.S.C. § 507 claims, unless provided for otherwise in the plan will be paid in full over the life
of the plan as funds become available in the order specified by law.

(d) Fully Secured Allowed Claims. All allowed claims that are fully secured shall be paid through the plan as set forth below.

CREDITOR DESCRIPTION OF COLLATERAL ESTIMATED CLAIM — INTEREST RATE MONTHLY PAYMENT

(ec) Secured Claims Excluded from 11 U.S.C. § 506 (those claims subject to the hanging paragraph of 11 U.S.C. §
1325(a)). The claims listed below were either: (1) incurred within 910 days before the petition date and secured by a

GASB — Form 113 [Rev. 12/1/17] Page 2 of 5
Case:19-50347-MJK Doc#:5 Filed:06/03/19 Entered:06/03/19 14:05:44 Page:3 of 8

purchase money security interest in a motor vehicle acquired for the personal use of the Debtor(s), or (2) incurred within 1
year of the petition date and secured by a purchase money security interest in any other thing of value. These claims will
be paid in full under the plan with interest at the rate stated below:

CREDITOR DESCRIPTION OF COLLATERAL ESTIMATED CLAIM — INTEREST RATE MONTHLY PAYMENT
Peritus Portfolio Services 2008 Chevrolet Impala $2,700.00 6.25% $50.00
Rent-a-Center Washer and Dryer $1,000.00 6.25% $20.00
Flex Shopper Appliances $600.00 6.25% $15.00

(f) Valuation of Secured Claims to Which 11 U.S.C. § 506 is Applicable. The Debtor(s) move(s) to value the claims
partially secured by collateral pursuant to 11 U.S.C. § 506 and provide payment in satisfaction of those claims as set forth
below. The unsecured portion of any bifurcated claims set forth below will be paid pursuant to paragraph 4(h) below. The
plan shall be served on all affected creditors in compliance with Fed. R. Bankr. P. 3012(b), and the Debtor(s) shall attach a
certificate of service.

VALUATION OF
CREDITOR DESCRIPTION OF COLLATERAL SECURED CLAIM INTEREST RATE MONTHLY PAYMENT

(g) Special Treatment of Unsecured Claims. The following unsecured allowed claims are classified to be paid at 100%
C) with interest at % per annum or []without interest:

 

(h) General Unsecured Claims. Allowed general unsecured claims, including the unsecured portion of any bifurcated claims
provided for in paragraph 4(f) or paragraph 9 of this plan, will be paid a 0 % dividend or a pro rata share of
$0, whichever is greater.

mn

Executory Contracts.
(a) Maintenance of Current Installment Payments or Rejection of Executory Contract(s) and/or Unexpired Lease(s).

DESCRIPTION OF PROPERTY/SER VICES ASSUMED/ MONTHLY DISBURSED BY TRUSTEE
CREDITOR AND CONTRACT REJECTED PAYMENT OR DEBTOR(S)

(b) Treatment of Arrearages. Prepetition arrearage claims will be paid in full through disbursements by the Trustee.

CREDITOR ESTIMATED ARREARAGE

GASB — Form 113 [Rev. 12/1/17] Page 3 of 5
Case:19-50347-MJK Doc#:5 Filed:06/03/19 Entered:06/03/19 14:05:44 Page:4 of 8

 

6. Adequate Protection Payments. The Debtor(s) will make pre-confirmation lease and adequate protection payments
pursuant to 11 U.S.C. § 1326(a)(1) on allowed claims of the following creditors: 1 Direct to the Creditor; or To the
Trustee.

CREDITOR ADEQUATE PROTECTION OR LEASE PAYMENT AMOUNT
Peritus Portfolio Services $20.00
Rent-A-Center $10.00
Flex Shopper $6.00
7, Domestic Support Obligations. The Debtor(s) will pay all postpetition domestic support obligations direct to the holder of

such claim identified here. See 11 U.S.C. § 101(14A). The Trustee will provide the statutory notice of 11 U.S.C. § 1302(d) to
the following claimant(s):

CLAIMANT ADDRESS
Melanie Mitchell c/o Waycross Child Support 215-B Albany Ave, Waycross, GA 31501
Enforcement
8. Lien Avoidance. Pursuant to 11 U.S.C. § 522(f), the Debtor(s) move(s) to avoid the lien(s) or security interest(s) of the

following creditor(s), upon confirmation but subject to 11 U.S.C. § 349, with respect to the property described below. The plan
shall be served on all affected creditor(s) in compliance with Fed. R. Bankr. P. 4003(d), and the Debtor(s) shall attach a
certificate of service.

CREDITOR LIEN IDENTIFICATION (if known) PROPERTY
Access Loans Household goods Household goods, personal property
Loan South Household goods Household goods, personal property
Security Finance Household goods Household goods, personal property
9. Surrender of Collateral. The following collateral is surrendered to the creditor to satisfy the secured claim to the extent

shown below upon confirmation of the plan. The Debtor(s) request(s) that upon confirmation of this plan the stay under 11
U.S.C. § 362(a) be terminated as to the collateral only and that the stay under 11 U.S.C. § 1301 be terminated in all respects.
Any allowed deficiency balance resulting from a creditor’s disposition of the collateral will be treated as an unsecured claim in
paragraph 4(h) of this plan if the creditor amends its previously-filed, timely claim within 180 days from entry of the order
confirming this plan or by such additional time as the creditor may be granted upon motion filed within that 180-day period.

CREDITOR DESCRIPTION OF COLLATERAL AMOUNT OF CLAIM SATISFIED

GASB — Form 113 [Rev. 12/1/17] Page 4of 5
10.

12.

13.

14.

Case:19-50347-MJK Doc#:5 Filed:06/03/19 Entered:06/03/19 14:05:44 Page:5 of 8

Retention of Liens. Holders of allowed secured claims shall retain the liens securing said claims to the full extent provided by
11 U.S.C § 1325(a)(5).

Amounts of Claims and Claim Objections. The amount, and secured or unsecured status, of claims disclosed in this plan are
based upon the best estimate and belief of the Debtor(s). An allowed proof of claim will supersede those estimated claims. In
accordance with the Bankruptcy Code and Federal Rules of Bankruptcy Procedure, objections to claims may be filed before or
after confirmation.

Payment Increases. The Debtor(s) will increase payments in the amount necessary to fund allowed claims as this plan
proposes, after notice from the Trustee and a hearing if necessary, unless a plan modification is approved.

Federal Rule of Bankruptcy Procedure 3002.1. The Trustee shall not pay any fees, expenses, or charges disclosed by a
creditor pursuant to Fed. R. Bankr. P. 3002.1(c) unless the Debtor’s(s’) plan is modified after the filing of the notice to provide
for payment of such fees, expenses, or charges.

Service of Plan. Pursuant to Fed. R. Bankr. P. 3015(d) and General Order 2017-3, the Debtor(s) shall serve the Chapter 13
plan on the Trustee and all creditors when the plan is filed with the court, and file a certificate of service accordingly. If the
Debtor(s) seek(s) to limit the amount of a secured claim based on valuation of collateral (paragraph 4(f) above), seek(s) to
avoid a security interest or lien (paragraph 8 above), or seek(s) to initiate a contested matter, the Debtor(s) must serve the plan
on the affected creditors pursuant to Fed. R. Bankr. P. 7004. See Fed. R. Bankr. P. 3012(b), 4003(d), and 9014.

Nonstandard Provisions. Under Fed. R. Bankr. P. 3015(c), nonstandard provisions must be set forth below. A nonstandard
provision is a provision not otherwise in this local plan form or deviating from it. Nonstandard provisions set out elsewhere in
this plan are void.

Set default interest rate at 6% on secured claims paid in the Chapter 13. Convert executory contracts with Rent-a-
Center and Flex Shopper into purchase agreements and pay in Plan. Defer student loan payments during Chapter
13. Pay child support arrearage direct.

By signing below, I certify the foregoing plan contains no nonstandard provisions other than those set out in paragraph 15.

Dated: 5/ Bl [4 . fee 2s

tf

/ Debtor 1
/ } 7 ) S/o
\ AA AR / - A

—_

 

Debtor 2

/s/ Edward F. Smith

 

Attorney for the Debtor(s)

GASB — Form 113 [Rev. 12/1/17] Page 5of5
Case:19-50347-MJK Doc#:5 Filed:06/03/19 Entered:06/03/19 14:05:44 Page:6 of 8

‘
| UNITED STATES BANKRUPTCY COURT
; SOUTHERN DISTRICT OF GEORGIA

}
}
|

WAYCROSS DIVISION
| IN RE:
DEXTER TIMS, * CASE NO. 19-50347-MJK
TERESA YVONNE TIMS, -

Debtor, *
* CHAPTER 13
_M. ELAINA MASSEY, *

Trustee. ee

CERTIFICATE OF SERVICE

 

4 I hereby certify that I have served a copy of the Chapter 13 Plan by First Class
' Mail placing the same in the United States mail with proper postage affixed to the
following addresses:

See attached Matrix

I hereby certify that I have served a copy of the Chapter 13 Plan on the following
corporations addressed to an Agent or Officer by First Class Mail with proper postage
affixed thereon to the following addresses:

I hereby certify that the following insured depository institutions were served by
' Certified Mail addressed to the officer of the institution:

I hereby certify that the following parties and counsel were served electronically
through the Notice of Electronic Filing (NEF) at the following address:

Elaina Massey,

Chapter 13 Trustee
courtdailysummary@ch13bwk.com,
courtdailybackup@ch13bwk.com

This the 3" day of June, 2019.

/s/ Edward F. Smith
Edward F. Smith
Georgia Bar No. 656823

Post Office Box 792

Waycross, Georgia 31502

(912) 287-0055
rons Inc,

Label Matric AP Goda? nada” MJK Doc#:5,, Ftd :08/03/19 Entered:06/03/19 14:05:44 Page:7 of 8

113-5

Case 19-50347-MIK

Southern District of Georgia
Waycross

Mon Jun 3 13:51:06 EDT 2019

Access Loan Company

Attn: Officer, Managing or General Agent
831 Peterson Ave S

Douglas GA 31533-5234

Bridgecrest Credit

Attn: Officer, Managing or General Agent
10384 Atlantic Blvd

Jacksonville FL 32225-6685

CMS Financial

Attn: Officer, Managing or General Agent
3145 East Chandler Blvd, Ste 110-438
Phoenix AZ 85048-8702

Coffee Emergency Group LLC

Attn: Officer, Managing or General Agent
P.O. Box 731584:

Dallas TX 75373=1584

Comenity Bank/MyPlaceRewards

Attn: Officer, Managing or General Agent
P.O, Box 182789"

Columbus OH 43218-2789

  

Dexter Tims
Teresa Yvonne
2050 Clyde Kiykland Rd
Douglas GA 31535-6926

Fender Goggans Group

Attn: Officer, Managing or General Agent
114 N Peterson Ave

Douglas GA 31533-3709

First Premier Bank

Attn: Officer, Managing or General Agent
P.O. Box 5529

Sioux Falls SD 57117-5529

Ginnys

Attn: Officer, Managing or General Agent
1112 7th Ave ©

Monroe WI 53566-1364

Attn: Officer, Managing or General Agent
P.O. Box 537104
Atlanta GA 30353-7104

Afni, Inc.

Attn: Officer, Managing or General Agent
P.0. box 3097

Bloomington IL 61702-3097

Bridgecrest Credit

Attn: Officer, Managing or General Agent
7300 E Hampton Ave, Ste 101

Mesa AZ 85209-3324

Charter Communications

Attn: Officer, Managing or General Agent
P.O. Box 9001945

Louisville KY 40290-1945

Coffee Regional Medical Center

Attn: Officer, Managing or General Agent
1101 Ocilla Rd

Douglas GA 31533-2262

Credit One Bank

Attn: Officer, Managing or General Agent
P.0. Box 98875

Las Vegas NV 89193-8875

E. Allen Peacock Construction Company
c/o Strickland & Garmon

P.O. Box 1592

Waycross GA 31502-1592

Fingerhut

Attn: Officer, Managing or General Agent
P.0. Box 166

Newark NJ 07101-0166

Flagship Credit Acceptance

Attn: Officer, Managing or General Agent
P.0. Box 975658

Dallas TX 75397-5658

GrandPointe

Attn: Officer, Managing or General Agent
1112 7th Ave

Monroe WI 53566-1364

Attn: Officer, Managing or General Agent
2275 Memorial Dr
Waycross GA 31501-0902

Ashworth College

Attn: Officer, Managing or General Agent
6625 The Corners Parkway NW #500
Norcross GA 30092-3388

CMI

Attn: Officer, Managing or General Agent
4200 International Rd

Carrollton TX 75007-1930

Coffee Co. Magistrate Court

Attn: Officer, Managing or General Agent
825 Thompson Dr

Douglas GA 31535-5947

Comenity Bank/Kay Jewelers

Attn: Officer, Managing or General Agent
3100 Easton Square Pl

Columbus OH 43219-6232

David's Auto Sales

Attn: Officer, Managing or General Agent
2251 Knight Ave

Waycross GA 31503-8003

  
 
 

Edward F. Smith
Law Office’of Edward F. Smith
P.0. Boy’ 792

Waycrgss, GA 31502-0792

First National Bank of Marin

Attn: Officer, Managing or General Agent
585 Pilot Rd

Las Vegas NV 89119-3619

Flex Shopper

Attn: Officer, Managing or General Agent
2650 N Military Trail

Boca Raton FL 33431-6350

Granite Recovery LLC

Attn: Officer, Managing or General Agent
25 SE 2nd Ave

Miami FL 33131-1506
Case:19-50347-MJK Doc#:5
HSBC Bank ‘
Attn: Officer, Managing or General Agent
P.O. Box 5253 ~
Carol Stream IL‘ 60197-5253

Loan South! Finance

Attn: Officer, Managing or General Agent
606 N Petetson Ave

Douglas GA 31533

Midland Funding LLC

Attn: Officer, Managing or General Agent
8875 Aero Dr, Ste 200 +

San Diego CA 92123-2255

  
  

4

treet, Ste 725
31401-2638

Premier Bankcard
Attn: Officer, Managing or General Agent
P.0. Box 2208
Vacaville CA 95696-8208
l.

Rent~A-Center

Attn: Officer, Managing or General Agent
808 Memorial Dr:

Waycross GA 31501-2915

i

SunTrust Bank

Attn: Officer, Managing or General Agent
1001 Semmes Ave’!

Richmond VA 23224-2245

  
 
 

Teresa Yvonne Ti
2050 Clyde Kirfland Rd
Douglas, G&

Waycross Child Support Enforcement

Attn: Officer, Managing or General Agent
215-B Albany Avé

Waycross GA 31501-3561

Filed:06/03/19 Entered:06/03/19 14:05:44 Page:8 of 8

(p) JEFFERSON CAPITAL SYSTEMS LLC
PO BOX 7999
SAINT CLOUD MN 56302-7999

M. Elaina Massey
Post Office Box 1717
Brunsyick, GA 31521-1717

(p)MUSA. AUTO FINANCE
PO BOX 550870
JACKSONVILLE FL 32255-0870

(p)PERITUS PORTFOLIO SERVICES
PO BOX 141419
IRVING TX 75014-1419

Quantum3 Group LLC

Attn: Officer, Managing or General Agent
P.0. Box 788

Kirkland WA 98083-0788

SW Credit Systems

Attn: Officer, Managing or General Agent
4120 International Ste 100

Carrollton TX 75007-1958

Tift Regional Medical Center

Attn: Officer, Managing or General Agent
P.0. Box 807

Tifton GA 31793-0807

U.S. Department of Education

Attn: Officer, Managing or General Agent
P.0. Box 9635

Wilkes Barre PA 18773-9635

Windstream Communications

Attn: Officer, Managing or General Agent
1720 Gallleria Blvd

Charlotte NC 28270-2408

Johnson Auto Sales

Attn: Officer, Managing or General Agent
2050 Broxton Rd

Douglas GA 31533-8102

Melanie Mitchell

c/o Waycross Child Support Enforcement
215B Albany Ave

Waycross GA 31501-3561

Navient Solutions Inc.

Attn: Officer, Managing or General Agent
P.0. Box 9640 t :

Wilkes Barre PA 18773-9640

Phoenix Financial Services

Attn: Officer, Managing or General Agent
8902 Otis Ave, Ste 103A

Indianapolis IN 46216-1009

Rent-A-Center

Attn: Officer, Managing or General Agent
433 Peterson Ave S

Douglas GA 31533-5203

Security Finance

Attn: Officer, Managing or General Agent
919 Ward St W

Douglas GA 31533-3537

 

(p) USCB CORPORATION
PO BOX 75
ARCHBALD PA 18403-0075
